Citation Nr: 0625765	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-04 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from January 1975 to 
August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

The veteran had requested a Board hearing; however, he 
withdrew his request in February 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims held that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for 
the benefit sought.

A letter was sent to the veteran in June 2003 that notified 
him of the evidence and information necessary to substantiate 
each element of a service connection claim.  However, no 
notice was provided to the veteran of what constitutes new 
and material evidence, nor what evidence and information was 
necessary to reopen the veteran's claim to service connection 
for a psychiatric disability prior to the September 2003 
rating decision.  A September 2003 letter accompanying the 
rating decision does notify the veteran of the technical 
definitions of "new" and "material."  However, this letter 
fails to identify the basis for the prior denial of benefits, 
and it does not notify the veteran what evidence is necessary 
to reopen his claim.  In this case, the RO specifically 
failed to notify the veteran that he must submit new evidence 
which demonstrates that his pre-existing psychosis was 
permanently aggravated by military service beyond natural 
progress.

In light of the above, the Board finds that this appeal must 
be remanded to the RO for proper notice in accordance with 
Kent.

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with notice 
regarding what constitutes new and 
material evidence, including what evidence 
and information is necessary to reopen the 
veteran's claim to service connection for 
a psychiatric disability.  See 38 C.F.R. 
§ 3.156; Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The veteran should also be 
provided with notice regarding the 
disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2. After completion of the above, the 
veteran should be afforded an opportunity 
to submit new evidence in support of his 
claim of service connection for a 
psychiatric disability.  Then, review the 
expanded record and determine if the 
veteran has submitted new and material 
evidence and his claim can be reopened and 
adjudicated.  Unless the claim is reopened 
and the benefits sought are granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


